DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1 and 3-17, the prior art does not disclose an image capturing apparatus, method, or storage medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
an estimation unit configured to, for each luminance, compute an index value representing a degree of difference between data before/after the quantization for each region, and estimate an image quality based on the index value; and a display control unit configured to display on a display unit an estimation result by the estimation unit, as stated in claim 1 and similarly stated in claims 16 and 17.
In regard to claims 18, the prior art does not disclose an image capturing apparatus, method, or storage medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
an estimation unit configured to, for each luminance, compute an index value representing a degree of difference between data before/after the quantization for each region, and estimate an image quality based on the index value, wherein the estimation 
In regard to claims 19, the prior art does not disclose an image capturing apparatus, method, or storage medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
an estimation unit configured to, for each luminance, compute an index value representing a degree of difference between data before/after the quantization for each region, and estimate an image quality based on the index value, wherein the estimation unit derives, as the index value of the luminance, a PSNR value based on the RAW image data obtained by decoding the RAW image data before quantization, as stated in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs